Appellee sued appellant and the Missouri, Kansas  Texas Railway Company for damages, and recovered a judgment against appellant for $250.67, from which judgment this appeal is prosecuted.
This is the second appeal, and upon the last trial the county court followed and applied the law of the case as announced by this court on the former appeal. See Mistrot-Calahan Co. v. M., K.  T. Ry. Co.,209 S.W. 775.
The questions presented by the appeal are not of such importance as to require extended or specific discussion in this opinion, and therefore we content ourselves with saying that, in our opinion, the court's charge, together with special instructions given at appellant's request, fully and fairly submitted the case to the jury, and the evidence supports the finding of the jury in favor of the plaintiff.
No error has been shown, and the judgment is affirmed.
  Affirmed. *Page 293